Pee Cuexam.
Under the writ in this case the prosecutor seeks to review the action of the building inspector granting a permit to respondents Rudnevitz & Ruby to erect an apartment house on premises 664 Lincoln avenue, Orange. The prosecutor is the owner of premises located in the vicinity of the proposed structure and distant one hundred and ninety-eight feet therefrom. The status of the prosecutor in the case is challenged, but we deem it unnecessary to consider this question.
From the return it appears that the respondents made application for a permit for this construction in July, 1925, and upon refusal obtained a peremptory writ of mandamus from this court to compel the issuance of the permit. The writ was issued on June 4th, 1926, but, for some reason which does not appear, was not brought to the attention of respondents until February, 1927, when its mandate was complied with by the issuance of the permit. It is contended by the prosecutor that the writ had lost its force, and that the municipal authorities were not obliged to observe it. We think otherwise. The writ was in the nature of an execution and unless and until set aside or withdrawn by legal proceedings it was binding on the parties and could not be disregarded.
The writ will be dismissed.